UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1953


HAROLD BLICK,

                Plaintiff - Appellant,

          v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee for Long
Beach Mortgage Loan Trust 2005-WL3,

                Defendant - Appellee,

          and

JASON CAMERON HICKS, Esquire (VSB 46961); WOMBLE, CARLYLE,
SANDRIDGE AND RICE, PLLC,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:14-cv-00022-NKM)


Submitted:   January 30, 2015               Decided:   February 4, 2015


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Blick, Appellant Pro Se.    William Dean Ledoux, Jr.,
ECKERT SEAMANS CHERIN & MELLOTT, LLC, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Harold   Blick    appeals       the   district        court’s    order

granting    summary     judgment   for     Defendant    on    the     basis    of   res

judicata.       We have reviewed the record and find no reversible

error.     Accordingly, we grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.                         Blick

v. Deutsche Bank Nat’l Trust Co., No. 3:14-cv-00022-NKM (W.D.

Va. Aug. 15, 2014).        We dispense with oral argument because the

facts    and    legal   contentions     are    adequately     presented        in   the

materials      before   this    court    and   argument      would    not     aid   the

decisional process.

                                                                              AFFIRMED




                                         3